Case 19-32635-hdh11 Doc 5 Filed 08/07/19           Entered 08/07/19 19:57:41        Page 1 of 4



Joyce W. Lindauer
State Bar No. 21555700
Jeffery M. Veteto
State Bar No. 24098548
Guy H. Holman
State Bar No. 24095171
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
PROPOSED ATTORNEYS FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                         §
                                               §
TOP CAT READY MIX, LLC,                        §           CASE NO. 19-32635-hdh
                                               §           Chapter 11
       Debtor.                                 §

                 DEBTOR’S MOTION FOR USE OF CASH COLLATERAL

TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

       COMES NOW Top Cat Ready Mix, LLC the Chapter 11 Debtor in the above styled and

referenced bankruptcy case (the “Debtor”), and files this its Motion for Use of Cash Collateral

pursuant to 11 U.S.C. § 363 of the Bankruptcy Code and in support of same would respectfully

show the following:

       1.     On August 5, 2019, the Debtor filed a voluntary petition for relief under Chapter 11

of the Bankruptcy Code. The Debtor is now operating its business and managing its property as a

debtor in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code. No request has

been made for the appointment of a trustee or examiner and no official committee has been

appointed.




DEBTOR’S MOTION FOR USE OF CASH COLLATERAL
Page 1
Case 19-32635-hdh11 Doc 5 Filed 08/07/19             Entered 08/07/19 19:57:41        Page 2 of 4



       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the Chapter 11 case and the Motion

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      Debtor requests the Court to enter an Interim Order for Use of Cash Collateral in

substantially the form attached hereto as Exhibit “A” recognizing that the Debtor’s secured

creditors and the Court may request changes to this Order.

       4.      Debtor has an immediate need to use the cash collateral of Newtek Small Business

Finance, Inc. and Corporation Service Company (the “Secured Lenders”), the Debtor’s secured

creditors that could claim liens on Debtor’s personal property including cash and accounts

receivable. The Debtor can adequately protect the interests of the Secured Lenders as set forth in

the proposed Interim Order for Use of Cash Collateral by providing the Secured Lenders with

post-petition liens, a priority claim in the Chapter 11 bankruptcy case, and cash flow payments.

The cash collateral will be used to continue the Debtor’s ongoing operations. The Debtor owns

and operates two concrete plants and operates 48 ready mix trucks in Dallas, Ellis, Kaufman and

Rockwall Counties, Texas, serving both commercial and residential as well as state and municipal

projects. The Budget attached to the proposed Order permits the payment of ongoing operating

expenses of the Debtor in order to allow the Debtor to maintain its operations in Chapter 11. The

Debtor intends to rearrange its affairs and needs to continue to operate in order to pay its ongoing

expenses, generate additional income and to propose a plan in this case. The Debtor’s proposed

Two-Week Budget and One-Month Budget are attached hereto as Exhibit “B.” The Debtor is also

requesting approval to use cash collateral to pay its pre-petition payroll set forth in a separate

motion filed with the Court.




DEBTOR’S MOTION FOR USE OF CASH COLLATERAL
Page 2
Case 19-32635-hdh11 Doc 5 Filed 08/07/19              Entered 08/07/19 19:57:41           Page 3 of 4



       5.      This is an emergency matter since the Debtor has no outside sources of funding

available to it and must rely on the use of cash collateral to continue its operations.

       WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests that this

Court enter an Interim Order for Use of Cash Collateral in the form attached hereto as Exhibit A”

and for such other and further relief to which the Debtor may be justly entitled.

       Dated: August 7, 2019.

                                                       Respectfully submitted,

                                                          /s/ Joyce W. Lindauer
                                                       Joyce W. Lindauer
                                                       State Bar No. 21555700
                                                       Jeffery M. Veteto
                                                       State Bar No. 24098548
                                                       Guy H. Holman
                                                       State Bar No. 24095171
                                                       Joyce W. Lindauer Attorney, PLLC
                                                       12720 Hillcrest Road, Suite 625
                                                       Dallas, Texas 75230
                                                       Telephone: (972) 503-4033
                                                       Facsimile: (972) 503-4034
                                                       PROPOSED ATTORNEYS FOR DEBTOR




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 7, 2019, a true and correct copy of the
foregoing document was served via email upon the parties on the attached service list.

                                                          /s/ Joyce W. Lindauer
                                                       Joyce W. Lindauer




DEBTOR’S MOTION FOR USE OF CASH COLLATERAL
Page 3
Case 19-32635-hdh11 Doc 5 Filed 08/07/19      Entered 08/07/19 19:57:41   Page 4 of 4



                                      SERVICE LIST


Nancy Resnick
Office of the United States Trustee
1100 Commerce Street, Room 976
Dallas, TX 75242
Email: nancy.s.resnick@usdoj.gov


Secured Creditors

Newtek Small Business Finance, Inc.
60 Hempstead Avenue, 5th Floor
West Hempstead, NY 11552
Email: wcurry@newtekone.com

The First State Bank
PO Box 160
Ennis, TX 75120
Email: rcollins@fsbricetx.com

Deere Credit, Inc.
6400 NW 86th Street
Johnston, IA 50131
Email: wegneralyssaa@johndeere.com

RDO Equipment Co.
700 7th Street South
Fargo, ND 58103
Email: shollom@rdoequipment.com

John Deere Construction
  & Forestry Company
6400 NW 86th Street
PO Box 6600
Johnston, IA 50131
Email: wegneralyssaa@johndeere.com

Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808
Email: uccsprep@cscinfo.com
